Citation Nr: 1739123	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cerebrovascular disability.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his September 2014 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before the Board.  However, the Veteran subsequently withdrew his request for a Board hearing.  Therefore, there is no bar to proceeding with a final decision in this appeal.


FINDINGS OF FACT

1. An unappealed June 2010 Board decision denied service connection for a heart disability and the residuals of a CVA. 

2. The evidence associated with the claims file subsequent to the June 2010 Board decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for a heart disability or the residuals of a CVA.

3. An acquired psychiatric disability is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of his separation from active service.
CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disability, to include coronary artery disease.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for the residuals of a CVA. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).

3. A psychiatric disability, to include PTSD, anxiety, and depression; was not incurred in or aggravated by active service and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that the Veteran has not been provided a VA examination in response to the claims to reopen a previously denied claims of entitlement to service connection for a heart disability and residuals of a CVA and that a VA medical opinion has not been obtained in response to those claims.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented. 38 C.F.R. § 3.159 (c)(4) (2016).

Additionally, the Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim of entitlement to service connection for a psychiatric disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has a psychiatric disability, let alone one that is related to active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim of entitlement to service connection for a psychiatric disability and no VA examination or medical opinion is warranted.

Claims to Reopen

Claim for a Heart Disability

A June 2010 Board decision denied service connection for a heart disability based on a finding that the Veteran did not have a diagnosis of any heart disability.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the June 2010 Board decision included the following: service treatment records (STRs), which were silent for complaints of, treatment for, or a diagnosis of a heart disability while the Veteran was in active service; post-service treatment records, which are silent for a diagnosis of a heart disability; multiple lay statements from the Veteran, in which he indicated that he had a heart disability related to his active service; a September 2008 VA examination report, at which time the examiner found that the Veteran did not have a heart disability; and, the Veteran's March 2010 hearing testimony, in which he continued to assert that he had a heart disability that was related to his active service.  

The evidence that has been received since the June 2010 Board decision includes the following: additional STRs, which again fail to show that the Veteran had a heart disability, or symptoms which could be attributed to such, while he was in active service; and, additional lay statements in which the Veteran asserts that he has a heart disability that is related to his active service.  

The Board finds that the evidence added to the record since the June 2010 Board decision is not new and material.  The additional medical evidence is redundant and does not speak to the reasons the claim was denied.  Specifically, there is still no indication from the evidence of record that the Veteran has been diagnosed with a heart disability, let alone one that may be related to his active service.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for a heart disability is not warranted.

Claim for Residuals of a CVA

A June 2010 Board decision denied service connection for right sided paralysis, secondary to a CVA, based on a lack of evidence substantiating any nexus between the Veteran's CVA and his active service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the June 2010 Board decision included the following: STRs, which were silent for complaints of, treatment for, or a diagnosis of a CVA or any disability which could later be attributed to such; post-service treatment records, which show that the Veteran had a CVA in February 2000, resulting in residual symptoms of right sided weakness and speech impairment, but do not show that his CVA was related to his active service; a September 2008 VA examination report, which did not show that the Veteran's February 2000 CVA was related to his active service; lay statements from the Veteran in which he asserted that his CVA was a result of his active service; and the Veteran's March 2010 Board hearing testimony in which he continued to report that his February 2000 CVA was the result of his active service.  

The evidence that has been received since the June 2010 Board decision includes additional STRs.  The additional STRS are similarly absent for any complaints, symptoms of, treatment for, or a diagnosis of any vascular disability while in service.  

The Board finds that the evidence added to the record since the June 2010 Board decision is not new and material.  The additional medical evidence is redundant and does not speak to the reason the claim was denied.  Specifically, evidence which raises a reasonable possibility that the Veteran's February 2000 CVA was etiologically related to his active service has not been added to the record.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for residuals of a CVA is not warranted.

Entitlement to Service Connection for a Psychiatric Disability

The Veteran asserts that he has a psychiatric disability due to active service.  Specifically, the Veteran asserts that he has anxiety and depression due to the conditions aboard the naval vessel upon which he served.  In a November 2011 statement, the Veteran reported that he experienced severe anxiety attacks as a result of witnessing friends who were sent to Vietnam, as well as witnessing casualties brought onboard the naval vessel upon which he served.  In a separate November 2011 statement, the Veteran reported that he was exposed to strenuous conditions onboard his ship, and witnessed deceased service-members.  

In February 2012, the Veteran was notified that additional information would be required to corroborate his contentions in support of his claim for PTSD.  To date, the Veteran did not submit any additional information.  In response to the Veteran's statement, a formal finding was made that there was insufficient evidence of record to verify the Veteran's reported stressors and that a review of the service personnel records (SPRs) failed to show combat service or mental health treatment in service.  

STRs are silent for complaints of, or treatment for mental health symptoms while the Veteran was in active service.  At the time of his August 1972 separation examination, the Veteran was noted to be psychiatrically normal upon mental status examination and there is no other indication from the examination report that the Veteran had mental health symptoms at the time of his separation from active service.  

Post-service medical evidence of record shows that the Veteran has been treated for depression and anxiety.  However, there is no indication from the treatment notes of record that the Veteran's mental health symptoms are related to his active service.  

While the Veteran is competent to report mental health symptoms, he is not competent to provide an opinion relating a current diagnosis of a mental health disability to active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with a psychiatric disability.

Further, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone within one year of his separation from active service.  Therefore, presumptive service connection is not warranted in this case.

On the above, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability is not warranted.  38 U.S.C. §5107(b) (2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for a heart disability is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for the residuals of a CVA is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


